COLLIER, C. J.
— The execution in question is regular on its face, and there is nothing to show that it was addressed to, or executed by, an improper officer. If the sheriff had an interest that disqualified him from acting in the casé, the.party objecting to the irregularity of the proceeding, should' have caused the fact to be stated affirmatively on the record. The general reasons stated in the motion to quash, viz: irregularity, and the direction to an officer legally incompetent, are mere conclusions of law, without any affirmation of fact on which they can rest. The judgment of the Court is at most a mere assent that the motion should be granted, and an order accordingly. We often make intendments to sustain judgments in suits prosecuted in the ordinary mode of procedure, where there is something of which such an intendment may be predicated, pr it is not inconsistent with the record. But ig cases *304like the present, the same liberal presumptions are not indulged ; and if they were, there is nothing but the order upon the motion and the execution itself to which we can look.
In Burns v. The State, (5 Ala. Rep. 227) the Circuit Court taxed the prosecutor with the costs, but the judgment did not state, it appeared to the Court, that the prosecution was frivolous and malicious. This Court said, “in order to support a summary conviction for costs in any prosecution, the reason must be stated and shown upon the record. We can conceive no judgment whatever, which can be rendered by a Court, without a sufficient reason appearing for it; and the present does not seem to be a case of exception to the general rule.”
The case cited is an authority in point, and shows that the order quashing the execution was irregular, and it is consequently reversed.